

117 HR 3874 IH: To amend the Internal Revenue Code of 1986 to provide that governmental pension plans may include certain firefighters, emergency medical technicians, and paramedics, and for other purposes.
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3874IN THE HOUSE OF REPRESENTATIVESJune 14, 2021Mr. McHenry (for himself, Mr. Hudson, Mr. Murphy of North Carolina, Mr. Cawthorn, Mr. Rouzer, Mr. Budd, Mr. Bishop of North Carolina, and Ms. Foxx) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to provide that governmental pension plans may include certain firefighters, emergency medical technicians, and paramedics, and for other purposes.1.Governmental pension plans may include certain firefighters, emergency medical technicians, and paramedics(a)In generalSection 414(d) of the Internal Revenue Code of 1986 (relating to governmental plans) is amended by adding at the end the following: The term governmental plan also includes a plan which is established by a State or political subdivision thereof and maintained by a public safety agency (described in section 501(c) and exempt from taxation under section 501(a)), and all of the participants of which are employees of such agency who are emergency response providers (defined in section 2 of the Homeland Security Act of 2022 (6 U.S.C. 101)), substantially all of whose services as emergency response providers are in the performance of firefighting services or out-of-hospital emergency medical services for a political subdivision of a State under a contract between such public safety agency and the political subdivision of a State.(b)Employee retirement income security Act of 1974(1)In generalSection 3(32) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(32)) is amended by adding at the end the following: The term governmental plan also includes a plan which is established by a State or political subdivision thereof and maintained by a public safety agency (described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code), and all of the participants of which are employees of such agency who are emergency response providers (defined in section 2 of the Homeland Security Act of 19 2002 (6 U.S.C. 101)), substantially all of whose services as emergency response providers are in the performance of firefighting services or out-of-hospital emergency medical services for a political subdivision of a State under a contract between such public safety agency and the political subdivision of a State.(2)PBGC ExceptionSection 4021(b)(2) of such Act is amended by striking described in the last sentence of section 3(32) and inserting described in either of the last two sentences of section 3(32).(c)Conforming amendments(1)Section 414(h)(2) of the Internal Revenue Code of 1986 is amended by striking described in the last sentence of section 414(d) (relating to plans of Indian tribal governments) and inserting described in either of the last two sentences of subsection (d).(2)Section 415(b)(2)(H)(i) of such Code is amended by adding at the end the following: or a public safety agency described in the last sentence of section 414(d).(3)Section 415(b)(2)(H)(ii)(I) of such Code is amended by striking or any political subdivision and inserting any political subdivision, or a public safety agency described in the last sentence of section 414(d).(4)Section 415(b)(10)(A) of such Code is amended by striking described in the last sentence of section 414(d) (relating to plans of Indian tribal governments) and inserting described in either of the last two sentences of section 414(d).(d)Effective dateThe amendment made by this section shall apply to plan years beginning after the date of the enactment of this Act. 